  Case 21-06763        Doc 13     Filed 06/02/21 Entered 06/02/21 15:13:07            Desc Main
                                    Document     Page 1 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                         )      In Proceedings Under Chapter 7
                                               )      Honorable Donald R. Cassling
Hristina Tasev,                                )
                                               )
                                               )      Case No. 21 B 06763
                        Debtor.                )

          NOTICE OF MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         TO:    DEBTOR, DEBTOR’S COUNSEL, CHAPTER 7 TRUSTEE:

         Please take notice that on June 22, 2021, at 9:30 a.m. or as soon thereafter as the same

may be heard, the undersigned will present to the Honorable Donald R. Cassling (or any other

judge who may be presiding in his or her place), the attached motion for relief from the

automatic stay.

       This motion will be presented and heard electronically using Zoom for Government.
No personal appearance in court is necessary or permitted. To appear and be heard on the
motion, you must do the following:

       To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting
ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828-
7666. Then enter the meeting ID and password.

        Meeting ID and password. The meeting ID for this hearing is 161 414 7941 and the
password is 619. The meeting ID and password can also be found on the judge’s page on the
court’s web site.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing
Case 21-06763   Doc 13   Filed 06/02/21 Entered 06/02/21 15:13:07   Desc Main
                           Document     Page 2 of 4



                                   RIEZMAN BERGER, P.C.


                                   /s/ Kathryn A. Klein
                                   Kathryn A. Klein, #06199235
                                   7700 Bonhomme, 7th Floor
                                   St. Louis, MO 63105
                                   (314) 727-0101
                                   Fax (314) 727-1086
                                   kak@riezmanberger.com
  Case 21-06763        Doc 13     Filed 06/02/21 Entered 06/02/21 15:13:07             Desc Main
                                    Document     Page 3 of 4



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

In re:                                         )       In Proceedings Under Chapter 7
                                               )       Honorable Donald R. Cassling
Hristina Tasev,                                )
                                               )
                                               )       Case No. 21 B 06763
                       Debtor.                 )

                  MOTION FOR RELIEF FROM THE AUTOMATIC STAY

         COMES NOW TD Auto Finance LLC ("TD Auto"), by counsel, respectfully moves for

relief from the automatic stay on the following grounds:

         1.     On the date of the filing of this bankruptcy proceeding, TD Auto was owed at

least $49,125.34 secured by a 2017 Mercedes-Benz GLE350W4, VIN: 4JGDA5HB7HA892038.

 Attached as Exhibits A and B are copies of documents which demonstrate TD Auto's security

interest and perfection of the same.

         2.     The retail value of the vehicle at the time of filing was approximately $42,400.00.

         3.     There is no substantial equity in the vehicle and it is not needed for an effective

reorganization by Debtor.

         4.     Debtor’s Statement of Intention indicates her intent to surrender the aforesaid

vehicle.

         5.     Debtor is delinquent in payments to TD Auto for all payments due and owing

since February 18, 2020, in the amount of approximately $15,284.64.

         6.     TD Auto requests that any order modifying the automatic stay be effective

immediately as allowed under Federal Bankruptcy Rule 4001(a)(3).

         WHEREFORE TD Auto respectfully requests that the Court lift the automatic stay of 11

U.S.C. § 362 as to the vehicle, that any order modifying the automatic stay be effective
  Case 21-06763       Doc 13     Filed 06/02/21 Entered 06/02/21 15:13:07          Desc Main
                                   Document     Page 4 of 4



immediately as allowed under Federal Bankruptcy Rule 4001(a)(3) and for such further relief as

is proper.

                                            Respectfully submitted,

                                            RIEZMAN BERGER, P.C.


                                            /s/ Kathryn A. Klein
                                            Kathryn A. Klein, #06199235
                                            7700 Bonhomme, 7th Floor
                                            St. Louis, MO 63105
                                            (314) 727-0101
                                            Attorneys for TD Auto

                                      PROOF OF SERVICE

       The undersigned states that I served the attached Notice of Motion for Relief from the
Automatic Stay and the attached Motion for Relief from the Automatic Stay upon the Debtor by
postage prepaid, in the United States Mail, by first-class mail and upon the other parties named
below via electronic means, on June 2, 2021:

Hristina Tasev                                      Debtor
1246 Cove Dr., Unit 221A
Prospect Heights IL 60070

Justin R. Storer                                    Attorney for Debtor
105 W. Madison St., Suite 1500
Chicago IL 60602

Richard J. Mason                                    Chapter 7 Trustee
70 W. Hubbard, Suite 304
Chicago IL 60654-4603

Office of the United States Trustee
219 S Dearborn St Room 873
Chicago, IL 60654-4603


                                            /s/ Kathryn A. Klein
